Exhibit 99.1 FOR IMMEDIATE RELEASE Contact: Joe Giordano, CFO & Treasurer Phone: (574) 535-1125 E Mail: drew@drewindustries.com Drew Industries to Present Webcast of Third Quarter Conference Call on November 1 ELKHART, IN, October 18, 2013 — Drew Industries Incorporated (NYSE: DW), a manufacturer of components for the recreational vehicle and manufactured housing industries, will release its third quarter 2013 financial results before the market opens on Friday, November 1, 2013. Drew Industries also will host a conference call on Friday, November 1 at 11 a.m. ET to discuss its results and other business matters. Participation in the question-and-answer session of the call will be limited to institutional investors and analysts. Individual investors, retail brokers and the media are invited to listen to a live webcast of the call on Drew Industries’ website at www.drewindustries.com . Participating in the conference call will be: Leigh Abrams , Chairman Jason Lippert , CEO Scott Mereness , President Joe Giordano , CFO and Treasurer About Drew Industries From 31 factories located throughout the United States, Drew Industries, through its wholly-owned subsidiaries, Kinro and Lippert Components, supplies a full line of components for the leading manufacturers of recreational vehicles and manufactured homes. In addition, Drew manufactures components for adjacent industries including buses; trailers used to haul boats, livestock, equipment and other cargo; truck caps; modular housing; and factory-built mobile office units. Drew’s products include steel chassis; vinyl and aluminum windows and screens; slide-out mechanisms and solutions; axles and suspension solutions; furniture and mattresses; thermoformed bath, kitchen and other products; manual, electric and hydraulic stabilizer and lifting systems; chassis components; entry, baggage, patio and ramp doors; entry steps; awnings; electronics; aluminum extrusions; and other accessories. Additional information about Drew and its products can be found at www.drewindustries.com. # # #
